DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on April 4, 2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on April 4, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fixing part” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:”30” (see, for example, pg. 22, line 21 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  There is no corresponding structure described in the specification as performing the claimed function (see 35 U.S.C. § 112(b) rejection below).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “fixing part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see claim interpretation above).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No examples or descriptions of a fixing part are provided and the fixing part is not depicted in the drawings.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9 depend either directly or indirectly from claim 1 and are therefore also indefinite for the reasons set forth above with respect to claim 1.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends indirectly from claim 1 and recites “a fixing part”.  Claim 1, however, also recites “a fixing part”.  It is therefore unclear whether the fixing part of claim 6 is the same as or different than that of claim 1.  For purposes of examination, the fixing part of claim 6 is construed as referring back to the fixing part of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Joo et al. (U.S. Patent Application Publication No. 2016/0104850 A1) as evidenced by Seghir et al. (“Extended PDMS Stiffness Range for Flexible Systems”, Sensors and Actuators A: Physical, Elsevier, 230, pp. 33-39, February 2015).
Regarding claim 1, Joo discloses a method of manufacturing a stretchable substrate (Title, Abstract of Joo, method of manufacturing a flexible film), the method comprising: generating a substrate part formed of an elastic material ([0011] of Joo, stretchable film includes a plurality of layers; a first one of the layers of the stretchable material is a substrate); generating an auxetic including a plurality of unit structures on the substrate part ([0011] of Joo, each of the layers is auxetic; the 2nd auxetic layer of the stretchable film is an auxetic part formed on the substrate part); and generating a fixing part on the substrate part ([0101] of Joo, stretchable film adhered to an object; FIG. 15, [0162] of Joo, stretchable film #100 attached to base substrate of display; object/display and adhesive or other means of attachment is a “fixing part”).
Joo does not specifically disclose that the stretchable film is transparent.  As evidenced by Seghir, however, PDMS is a transparent material (pg. 1, left column, 1st full ¶ of Seghir).
Regarding claim 2, Joo discloses that, in response to an external force generated with respect to one axis, each of the plurality of unit structures causes deformation of the auxetic with respect to another axis ([0035] of Joo, when tension applied horizontally, film expands longitudinally or vertically).
Regarding claim 3, Joo discloses that the other axis comprises at least one of a first axis located perpendicular to the one axis on the same plane and a second axis based on a plane perpendicular to the same plane ([0035] of Joo, when tension applied horizontally, film expands longitudinally or vertically).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Seghir.
Regarding claim 7, Joo does not specifically disclose that the substrate part and the auxetic contain the same elastic material.  Joo, however, discloses multi-layered stretchable films wherein the first and second layers have different rigidities ([0095] of Joo).  Joo also discloses that the stretchable film can be made of PDMS ([0086] of Joo).  Seghir discloses using PDMS for flexible electronics (pg. 1, left column, 1st full ¶ of Seghir).  According to Seghir, the flexibility of the PDMS can be tuned by modifying the cross-linker concentration (pg. 1 of Seghir).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the multi-layer structure of Joo with first and second PDMS layers having different rigidities since Seghir discloses that it was known to vary the rigidity or stiffness of PDMS (pg. 1 of Seghir).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 8, Seghir suggests that the substrate part and the auxetic further contain a curing agent, a ratio of the curing agent to the elastic material in the substrate part is a first ratio, a ratio of the curing agent to the elastic material in the auxetic is a second ratio, and the second ratio is greater than the first ratio (see analysis of claim 7 above).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Joo as evidenced by Seghir as applied to claim 1 above and further in view of Hong et al. (U.S. Patent Application Publication No. 2015/0189741 A1).
Regarding claim 4, Joo does not specifically disclose that the generating of the auxetic comprises performing a printing process utilizing an elastic material.  Hong, however, discloses forming a polymer strain control pattern on a stretchable substrate using a printing process ([0027] of Hong).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a printing process to form the auxetic layers in the method of Joo since Hong establishes that it was known to form such layers using a printing process.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Joo as evidenced by Seghir in view of Hong as applied to claim 4 above and further in view of Seghir.
Regarding claim 5, Joo does not specifically disclose that the generating of the auxetic further comprises: performing first curing; and performing second curing; and the performing of the second curing proceeds at a higher temperature than the performing of the first curing.  Joo, however, discloses forming the auxetic layer from PDMS and curing the PDMS ([0085] of Joo).  Seghir discloses using PDMS for flexible electronics (pg. 1, left column, 1st full ¶ of Seghir).  Seghir also discloses curing the PDMS at 100 ℃ and subsequently post-curing the PDMS at a second temperature higher than the first temperature (pg. 4, ¶ spanning columns of Seghir).  According to Seghir, post-baking results in higher tensile modulus values for the cured PDMS (pg. 4, FIG. 4 of Seghir).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to cure and post-cure the PDMS auxetic material in the modified method.  One of skill in the art would have been motivated to do so in order to provide higher tensile modulus values for the cured PDMS auxetic layers as taught by Seghir (pg. 4, FIG. 4 of Seghir).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Joo as evidenced by Seghir in view of Hong and Seghir as applied to claim 5 above and further in view of Everaerts et al. (U.S. Patent Application Publication No. 2013/0271828 A1).
Regarding claim 6, Joo does not specifically disclose that generating of the fixing part comprises: supplying a fixing part in a liquid state to the substrate part coupled to the auxetic; and performing third curing.  Joo, however, discloses attaching the stretchable film to the bottom surface of a display device (FIG. 14, [0162] of Joo).  Everaerts discloses bonding optical assemblies including stretchable optical films together using a liquid optically clear adhesive (LOCA) for display applications ([0003], [0026] of Everaerts).  According to Everaerts, the liquid adhesive is applied directly to one of the substrates and subsequently cured ([0071] of Everaerts).  Also according to Everaerts, use of the LOCA results in improved wetting of the substrates and reduced assembly stress ([0026] of Everaerts).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a LOCA applied to the stretchable film to attach the stretchable film to the base substrate of the display device in the modified method.  One of skill in the art would have been motivated to do so in order to improve wetting of the substrates and reduced assembly stress as taught by Everaerts ([0026] of Everaerts).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Joo as evidenced by Seghir as applied to claim 1 above and further in view of Choi et al. (Korean Patent Application Publication No. KR 10-2020-0082370 A, cited in IDS submitted February 17, 22, machine language translation provided and cited below).
Joo does not specifically disclose that the auxetic comprises one or more microstructures for controlling a mechanical deformation distribution generated in response to an external force with respect to one axis, and the one or more microstructures are provided inside each of the plurality of unit structures.  Choi, however, discloses a stretchable device comprising a plurality of auxetic substrates and a plurality of structures inserted into the substrates (Abstract of Choi).  According to Choi, the structures reduce the Poisson’s ratio of the substrates and improve stretchability ([0056] of Choi) and prevent the device from being reduced in a direction perpendicular to an external force applied to the device ([0059] of Choi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to include structures as disclosed by Choi in each of the unit cells of the stretchable auxetic film of Joo.  One of skill in the art would have been motivated to do so in order to reduce the Poisson’s ratio of the substrates and improve stretchability and prevent the device from being reduced in a direction perpendicular to an external force applied to the device as taught by Choi ([0056], [0059] of Choi).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746